Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Specification
2.	Applicant is requested to update status of related applications cited in page 1 of the specification, i.e., providing patent numbers where appropriate.


Non-Art Rejection
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor.

4.	Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following language renders the claim vague and indefinite:
	In claim 21, line 2, “a service graph for different versions of a service”, it is not clear as to whether it refers to a single service graph for different versions of a service or a service for each different version of a service.
	The same indefiniteness of claim 1 is also applied to claims 28 and 35.

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 

6.	Claims 21-40 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 10,924,367.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.


Art Rejection
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 21, 25-28 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Brasch, U.S. Pub. No. 10,313,262.
Per claim 21, Brasch discloses a computer-implemented method comprising:
a) establishing a service graph for different versions of a service ( e.g., different versions of the serving content) based at least on one or more metrics of network traffic ( e.g., user interactions) for the different versions, and the different versions being executable concurrently, i.e., serving different versions of content at the same time (see col 5, ln 28-41);
b) identifying a difference in one or more metrics between a plurality of versions of the service using at least one service graph for the different versions (col 5, ln 42-47); and
c) implementing a change of (current) version of the service, i.e., implementing a tested change, thereby causing a change in network traffic of the service (see col 10, ln 61-67).
	Brasch does not explicitly teach using a process to execute each step of the process. Brasch however teaches that the entire process can be executed by one or more processors (see col 5, ln 48-63). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize execution of each step of the process by one or more processors because it would have enabled implement Brasch invention.
	Per claim 25, Brasch teaches distributing a percentage of network traffic source to each version of service, i.e., assigning a first group of users to first version and second group of users to second version (see col 2, ln 43-47 and col 4, ln 11-20).
	Per claims 26-27, Brasch teaches changing a portion of network traffic distribution between versions of the service, i.e., implementing the tested version would assign most users to the tested version (see col 10, ln 61-67). 
	Claims 28 and 32-40 are similar in scope as that of claims 21 and 25-27.
s 22-24, 29-31 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Brasch, U.S. Pub. No. 10,313,262, and further in view of Nelaturi, U.S. pat. Appl. Pub. No. 2019/0197448.
	Per claims 22-23, Brasch teaches providing a plurality of versions of a service comprising content providing service common between each version, wherein each version comprises a different version of the content (see col 3, ln 45-60). Brasch does not teach using a microservice. However, such use of microservices for providing web services such as content provider is well known in the art as disclosed by Nelaturi (see Nelaturi, abstract and par 0033).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize microservices in Brasch because it would have enabled building and maintaining the web content provider service more easily and efficiently (see Nelaturi abstract).
	Per claim 24, Brasch teaches establishing service graph for different versions of the service based on at least one metric of portions of network traffic received by the service (or microservice) (see col 5, ln 28-41).
	Claims 29-31 and 35-40 are similar in scope as that of claims 22-24.

10.	Relevant prior arts including those not replied upon in the rejection are cited in PTO-892 form.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
8/16/21